Opinion by
Judge Lindsay :
The association known as the “Falls City German Mutual Insurance Company,” must be regarded as a mere voluntary associa.tion of the members thereof, for the purpose of indemnifying each other against loss by fire, the General Assembly having failed to grant them a charter. There is no corporation, and the proposed charter, which forms the bonus upon which the association credits its business, should be treated as the article of agreement, by which the rights mnd duties of the various members are prescribed and defined.
The association violates no law by assuming what may be regarded as a corporate name, and as it is engaged in a legitimate business, it can not be interfered with by the courts. The petition of the commonwealth was properly dismissed.
Judgment affirmed.